Sconiers, J. (dissenting).
I agree with my colleagues that defendant failed to preserve for our review his contention that the conviction of harassment in the second degree (Penal Law § 240.26 [1]) is not supported by legally sufficient evidence. Nevertheless, I respectfully dissent inasmuch as I agree with defendant that the evidence is in fact legally insufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and in my view we should exercise our discre*1450tion to reach defendant’s contention in the interest of justice and reverse the judgment (see CPL 470.15 [6] [a]). “A person is guilty of harassment in the second degree when, with intent to harass, annoy or alarm another person . . . [h]e or she strikes, shoves, kicks or otherwise subjects such other person to physical contact, or attempts or threatens to do the same” (Penal Law § 240.26 [1]). Here, the evidence established that, while defendant was in his apartment talking to a third party on his cellular telephone, his wife (complainant), grabbed the phone from his hand and ran away. As a result, defendant chased the complainant throughout the apartment and repeatedly asked her to return the phone. The complainant testified that, during the chase, defendant pushed her on the shoulder and grabbed her arm. Both defendant and the complainant testified consistently that, throughout this incident, defendant repeatedly asked the complainant to return his phone and did not utter any threats. Rather, he merely insisted that the phone be returned. Thus, while the evidence established that defendant intended to retrieve his phone from the complainant, it is insufficient to support the conclusion that he had the requisite “intent to harass, annoy or alarm another person” (§ 240.26). Therefore, the proof of intent is insufficient to support the conviction of harassment in the second degree (see generally Matter of Anthony J. v David K., 70 AD3d 1220, 1221 [2010]; Matter of Lewis v Robinson, 41 AD3d 996, 997 [2007]). Present—Smith, J.P., Peradotto, Lindley, Sconiers and Martoche, JJ.